Citation Nr: 1217977	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1959.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO which denied the benefits sought on appeal.  

In the Written Brief Presentation, dated in April 2012, the representative raised the additional issues of service connection for a laceration above the right eye and loss of teeth due to dental trauma.  These issues have not been developed for appellate review and are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In the Veteran's notice of disagreement, he alleged having received treatment from "chiropractors and doctors numerous times."  See December 2006 statement.  Additionally, a February 2005 VA outpatient treatment report shows the Veteran reported a history of treatment by a private physician, Dr. Walker of Donaldsonville, Georgia.  An attempt to obtain these potentially relevant records must be made.  

Additionally, the most recent VA treatment records are from April 2010.  The AMC should attempt the treatment records since April 2010.  

Accordingly, the case is hereby REMANDED for the following action: 

1.  With appropriate assistance from the Veteran, the AMC should attempt to obtain medical records from all healthcare providers who treated the Veteran for any back and left hip problems since his discharge from service.  Of particular interest are all private treatment records from Dr. Walker of Donaldsonville, Georgia, and the treatment he received from "doctors and chiropractors numerous times" following service discharge.  Thereafter, the AMC should take appropriate steps to obtain copies of the medical records from all providers and associate them with the claims file.  

2.  Obtain the VA treatment records since April 2010 from the VA medical center in Gainesville.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and readjudicate the issues of entitlement to service connection for low back and left hip disabilities.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

